The Chancellor.
The Master could not properly change the order of priority of the incumbrances as given in the bill, and established by the decree pro confesso.
Franklin’s incumbrance was set out in the bill with sufficient particularity to enable the Master to report what was due upon it, and its order of priority •, and the decree pro confesso established it as an existing incumbrance.
The Master could not, by issuing a summons to Franklin to appear before him, put Franklin in a position to lose his rights, admitted by the bill and established by the decree pro con., by failing to attend the Master.
The Master should, either have reported the amount due Franklin, and the priority of his judgment to the mortgage of Doughton, or have reported only the amount due on the complainant’s mortgage; in which latter case a final decree could have been taken for the sale of tho premises under the complainant’s mortgage, with directions to bring the surplus into Court, to be disposed of &c.
The decree will be opened, that the report may be corrected.
Order accordingly.